Citation Nr: 1827174	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical spondylosis with radiculopathy, to include as secondary to service-connected cold injuries of the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Unites States Army from August 1976 to August 1980, with additional Reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The claim was previously brought before the Board in December 2009 and denied in a final decision.  The Board reopened the claim in July 2015 and remanded for further development. 


FINDING OF FACT

The probative evidence of record does not show the Veteran's cervical spondylosis is related to his active duty service, to include his in-service complaint of chest pain, or that it is secondary to his service-connected cold injury residuals of the feet. 


CONCLUSION OF LAW

The criteria for service connection for cervical spondylosis have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In addition to the requirements above, service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Secondary service connection is also permitted.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017).  

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that his cervical spondylosis is related to his active service, to include an August 1978 in-service complaint of chest pain, or alternatively, that it is secondary to his service-connected residuals of cold injury. 

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with cervical spondylosis.  Further, the Veteran's service treatment records (STRs) confirm the Veteran complained of chest pains in August 1978.  The Veteran is further service-connected for cold injury residuals of the feet.  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present diagnosed disability, or a nexus between the service-connected disability and present diagnosed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In February 2010, the Veteran provided a statement from his private physician.  The physician stated he has been treating the Veteran for his cervical spondylosis and chronic pain syndrome in conservative fashion.  The physician further stated that the Veteran was complaining of cervical pain and discomfort that radiates to his upper extremities.  The physician stated that he discussed with the Veteran that there is a possible correlation of the cervical spondylosis to chest pain. 

In August 2014, the Veteran's claims file was given to a VA examiner for an opinion.  After review of the record, the examiner opined that it was not likely that the Veteran's cervical spondylosis was caused by or represents a progression of the chest pain he experienced and was treated for in service.  The examiner rationalized that there was no medical reason that the examiner was aware of that chest pain would cause degenerative changes in the bones of the neck. 

The Veteran was sent for a VA examination in October 2015.  The examiner opined that the Veteran's cervical spondylosis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that he agreed with the Board's 2009 decision that the Veteran's cervical spondylosis with radiculopathy was not shown to have been present during service and was first shown years after service.  The examiner also stated that cervical spondylosis is unrelated to a disease, injury, or event during service, to include cold injuries of the feet, and is not caused or aggravated by the service-connected condition of residuals of cold injury.  The examiner further provided that findings have shown that 90 percent of men over the age of 50 and 90 percent of women older than 60 have degenerative changes in the cervical spine.  

The Veteran was also provided a specific examination for his peripheral nerves in October 2015.  The examiner found that the Veteran did not have peripheral neuropathy.  The examiner further opined that the Veteran's cervical spondylosis with radiculopathy would have no relation to his service-connected residuals of cold injury of the feet. 

The Board notes the evidence of record shows the Veteran has received VA and private treatment for cervical spondylosis since 2000.  However, none of the treatment records show an opinion relating the Veteran's cervical spondylosis to his active duty service or his service-connected disabilities.  

Thus, upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's cervical spondylosis condition is related to his military service or to his service-connected residuals of cold injury.

The Board finds the August 2014 VA opinion and October 2015 VA examinations to be of significant probative value in determining that the Veteran's cervical spondylosis condition is not related to his period of service or secondary to his service-connected residuals of cold injury.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the reviewing physicians' opinions were based on review of the Veteran's lay contentions, his reported medical history, review of the medical evidence of record, and review of the medical literature.  Further, complete and thorough rationales were provided for the opinions rendered.

The Board acknowledges the Veteran's assertions that his cervical spondylosis is related to in-service chest pain or service-connected disabilities.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any cervical spine disability is related to his military service, to include his August 1978 chest pain treatment, or to his service-connected residuals of cold injury, requires medical expertise that the Veteran has not demonstrated since cervical spine disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  Further, the Board notes that the Veteran's private treatment records list the Veteran's cervical spondylosis as having started in May 2000, 20 years after his active service.  Accordingly, the Board finds that the preponderance of the evidence weighs heavily against service connection for a cervical spine disability on direct and secondary bases, and since the condition did not develop within one year of separation, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Therefore, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for cervical spondylosis with radiculopathy.  Therefore, the appeal must be denied.


ORDER

Service connection for cervical spondylosis with radiculopathy is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


